DETAILED ACTION
Claims 1, 3-7, 9-16 and 18-22 are pending before the Office for review.
In the response filed April 21, 2021:
Claims 1 and 10 were amended.
Claims 21-22 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 1 and 10 under Tsuchiya in view of Yamada. However Applicant’s amendment and arguments filed April 21, 2021 in view of the 132 Declaration filed August 17, 2020 has overcome the rejection of record. In particular, Applicant’s arguments that the cited prior art fails to teach or render obvious Applicant’s claimed invention is found persuasive. Applicant’s currently amended claims are commensurate in scope with the experimental data in the specification and the Tsuchiya Declaration which demonstrates the criticality of the recited weight average molecular weight range for the cellulose derivative and the dispersibility parameters of les tan 100 as recited in the claims. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713